PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
BOWLIN ET AL.   
Application No. 16/348,033
Filed: 7 May 2019
For: BROAD SPECTRUM INHIBITORS OF FILOVIRUSES
:
:
:
:	DECISION ON PETITION
:
:


CORRECTED DECISION


This is a corrected decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 23, 2022 and the supplemental petition on June 28, 2022, to revive the above-identified application.  The previous petition decision mailed July 26, 2022, is hereby VACATED.    

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration, or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed July 13, 2021.  The issue fee payment was received on September 13, 2021.  Accordingly, the date of abandonment of this application is September 14, 2021.  The Notice of abandonment was mailed on December 16, 2021.  

The petition filed June 23, 2022 and supplemented on June 28, 2022 satisfied the requirements of 37 CFR 1.137(a) in that petitioner supplied (1) the reply in the form of an Oath or Declaration under 37 CFR 1.63 for inventor John M. Dye, Jr., (2) the petition fee of $2,100 (previously submitted January 04, 2022), (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The petition under 37 CFR 1.313(c)(2) filed March 25, 2022 will be mailed in a separate mailing.


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET